Title: From George Washington to Brigadier General Anthony Wayne, 19 August 1777
From: Washington, George
To: Wayne, Anthony



Neshamini [Pa.] Camp Augt 19th 1777.

I wish thro’ you, Sir, to return my thanks to the Pennsylvania Officers, who subscribed the Memorial you delivered me a few days since, for the obliging sentiments they are pleased to entertain of me—At the same time, you will inform them, that I am fully sensible of the justice, in which their Complaint respecting the exorbitant price of Goods & Necessaries is founded, and that I painfully foresee the disagreeable consequences the measure leads to. My wishes are, that the Abuse of which they complain, should be restrained, but I know not how it is to be effected. I have represented the matter to the Congress, and have the most implicit confidence, that they will adopt any means that are practicable, to remedy the Evil. They feel it sensibly—and it is felt by all, but a Mode of Redress, I fear, will be difficult to find, as it has ever been in instances of a like nature. I am not sanguine in my expectations, that they will remove the grievance totally, yet I should hope that it may be done in part, thro’ their Deliberations & the interposition of the Legislative and Executive powers in the several States. I can only assure the Gentlemen, I shall ever be happy in affording my exertions to suppress any public abuses, so far as shall be compatible with my Situation, more I am persuaded, they will never wish or expect of one.
I have also laid the Subject of Rations before the Congress, and doubt not, but it will have their early Attention. This you will in like manner communicate to the Gentlemen.
In respect to the period, from which the augmented pay is to be drawn, the Line has been already settled by Congress. They determined, that the Officers appointed to serve in the present Army should receive it from the time of their Appointments by their respective States. In conformity to this Rule, they have been paid without deviation, that I recollect. If there are any who have not, it has been oweing to their own Omissions—or if the augmented pay has been extended in any case to a remoter period for its commencement, it escaped my observation. I would also add, that if this Resolution had not been passed, I should not have considered myself authorized to grant Warrants for augmented pay of any time preceeding the 1st of January; conceiving, that the old would have continued till the last of December, that being the Day when the service of the late Army generally

expired, and that the augmented pay was intended for the New. I am Sir Your most obedt servt

G.W.

